    Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF LOUISIANA

DENISE A. BADGEROW,        * CIVIL ACTION NO. 2:17-cv-09492
on behalf of herself and a class of those
                           *
similarly situated,        * JUDGE JAY C. ZAINEY
                      Plaintiffs,
                           *
       v.                  * MAG. DONNA PHILLIPS CURRAULT
                           *
REJ PROPERTIES, INC. D/B/A *
WALTERS MEYER TROSCLAIR &  *
ASSOCIATES, AND AMERIPRISE *
FINANCIAL SERVICES, INC.,  *
                Defendants *
                           *
****************************************************


    MEMORANDUM IN SUPPORT OF MOTION TO ENFORCE JUDGMENT FOR
         COSTS AND MOTION FOR CONTEMPT AND SANCTIONS

       Defendant, REJ Properties, Inc. d/b/a Walters Meyer Trosclair & Associates (“WMT”)

asks this Court to enforce the final Judgment with incorporated Bill of Costs entered against

Plaintiff, Denise Badgerow, on August 8, 2019 in the amount of $10,210.55 (R. Doc. 187), and

to further assess post-judgment interest from the date of the Final Judgment on the Motion for

Summary Judgment, dated June 3, 2019. Further, in light of Plaintiff’s blatant disregard of a final

Judgment and a certified Bill of Costs issued by this Court and affirmed in all relevant respects

by the U.S. Fifth Circuit Court of Appeals, and the purposeful delay tactics and attempts to avoid

payment of costs awarded WMT as evidenced by the communications attached hereto, WMT

asks this Court to hold Plaintiff and her counsel in contempt of Court pursuant to 18 U.S.C § 401

and this Court’s inherent sanction authority, and to impose against them WMT’s reasonable

attorney’s fees incurred in preparing and pursuing this Motion in an amount to be determined by

the Court. WMT further asks this Court to consider other reasonable sanctions and relief for



                                                1
                                                                                            312227.1
     Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 2 of 15




Plaintiff and her counsel’s delay and bait-and-switch tactics all in avoidance of satisfying the

cost award—a debt that is no doubt past due and owing.


I.      BACKGROUND

     A. This Court assessed costs against Plaintiff in its June 3, 2019 Judgment.

        This Court issued its Order and Reasons on May 29, 2019, granting summary judgment

to WMT on all of Badgerow’s claims. The Court then entered its final Judgment of dismissal

with prejudice on June 3, 2019 (R. Doc. 160). On June 17, within the 14-day time period

provided by Fed. R. Civ. P. 54(d)(2)(B)(i), WMT timely moved for taxation of $10,250.55 in

costs, including filing a Memorandum in Support of the Motion, a Notice of Submission, and the

itemized Bill of Costs required under Eastern District Local Rule 54.3. (R. Doc. 165.) The

Motion for Taxation of Costs (“Motion for Costs”) was noticed for submission to this Court on

July 10, 2019. Badgerow filed no opposition to the Motion for Taxation of Costs. On August 8,

2019, the Clerk of Court for the Eastern District approved the unopposed Bill of Costs, reduced

the costs taxed to $10,210.55, and filed the certified Bill of Costs into the record. (R. Doc. 187.)

     B. Plaintiff did not object to the Bill of Costs or properly appeal the cost assessment to
        the Fifth Circuit, and thus waived any argument against costs.

        After the Bill of Costs was approved and filed into the record on August 8, 2019,

pursuant to Fed. R. Civ. P. 54(d)(1), Badgerow had seven days to move this Court to review the

Bill of Costs, placing her deadline to file such motion on August 15, 2019. Badgerow filed no

such motion, and thus never contested the Bill of Costs with this Court. Yet, when Badgerow

filed her Notice of Appeal to the Fifth Circuit on August 22, 2019, seeking review of this Court’s

June 3, 2019 Judgment dismissing her claims with prejudice, she also filed a second Notice of




                                                  2
                                                                                               312227.1
    Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 3 of 15




Appeal as to the assessment of $10,210.55 in costs against her. The two appeals were then

consolidated by the Fifth Circuit.

       As more fully briefed below, Plaintiff’s failure to challenge the Bill of Costs awarded at

the district court level actually precluded her ability to challenge it in the Fifth Circuit. However,

since she never briefed the cost issue, the failure to follow this procedural prerequisite did not

need to be addressed in the Fifth Circuit. Moreover, Badgerow never included in her briefing to

the Fifth Circuit any discussion of the award of costs or any argument as to why that award

should be reduced, modified, or reversed, so her appeal of the costs issue, even if it had been

procedurally valid, was waived. See Badgerow v. REJ Properties, Inc., 974 F.3d 610, 616 n.5

(5th Cir. 2020) (citing In re HECI Exploration Co., Inc., 862 F.2d 513, 525 (5th Cir. 1988))

(“Although Badgerow filed a second notice of appeal with respect to the district court's

assessment of costs against her, Badgerow's appellate briefs make no specific argument about the

assessment of costs. We decline to address an issue listed in the notice of appeal but not

argued.”). As such, the Bill of Costs was neither opposed nor contested at any level.

   C. The Fifth Circuit affirmed this Court’s Judgment in all respects except for the Title
      VII retaliation claim, thus confirming the award of costs in WMT’s favor.

       On September 11, 2020, the Fifth Circuit panel issued its Opinion affirming in part, and

reversing in part, this Court’s Judgment of dismissal. Badgerow, 974 F.3d at 622. The Fifth

Circuit affirmed the dismissal of all of Plaintiff’s claims except for her Title VII retaliation

claim, which it remanded for further proceedings. Id. The Fifth Circuit then stated that “[i]n all

other aspects, the judgment of the district court is affirmed.” Id. As mentioned above, the Fifth

Circuit specifically noted in its Opinion that Badgerow had failed to argue the issue of costs in

her brief and, thus, it could not address an issue not briefed on appeal. Id. at 616, n.5. Therefore,

in addition to Badgerow’s failure to oppose the Motion for Costs and then seek review of the

                                                  3
                                                                                               312227.1
    Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 4 of 15




certified Bill of Costs in this Court, she further waived any appeal of the assessment of costs

against her by failing to brief the issue in her appeal brief.

    D. Plaintiff’s counsel has repeatedly attempted to evade payment of costs through
       delay tactics and misrepresentations of fact and law.

        Since August 2019, WMT’s counsel has made several formal requests to Plaintiff’s

counsel to pay the costs assessed by this Court, including three requests after the Fifth Circuit

issued its Opinion that affirmed this Court’s Judgment in all respects except for the retaliation

claim, which included affirming the certified Bill of Costs. See Exhibit 1, Letter dated Aug. 21,

2019; Exhibit 2 Letter dated Oct. 23, 2020; Exhibit 3, Letter dated Nov. 9, 2020; Exhibit 4,

Letter dated Nov. 30, 2020. On November 9, 2020, Plaintiff’s counsel responded that she and

her client refused to pay the costs to WMT because this Court’s Judgment of dismissal was

partially reversed by the Fifth Circuit and she believed her client would be successful at trial and

would be entitled to costs. See Exhibit 5, Email dated Nov. 30, 2020.

        During the Status Conference with the Court conducted on December 3, 2020, the

undersigned brought up the issue of the unpaid costs and Plaintiff’s counsel indicated that

Plaintiff was willing to pay the costs if she was required to, but stated that she did not think she

had to based on some unspecified legal authority. The undersigned cited the affirmation of the

cost award by the Fifth Circuit. This Court then indicated that any motion as to the enforcement

of the cost award was to be filed by December 31, 2020. (R. Doc. 211.) Despite several requests,

Plaintiff’s counsel has never produced to the undersigned any of the supposed authority

supporting her varied positions. Plaintiff’s assertion that the Fifth Circuit’s partial reversal

somehow voids this Court’s cost award is directly refuted by the Eastman Kodak and Miraglia

decisions from the Fifth Circuit cited and discussed infra.




                                                   4
                                                                                             312227.1
     Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 5 of 15




        On December 9, 2020, Plaintiff’s counsel sent an e-mail proposing to put the funds in an

interest-bearing account and make them payable to the party that prevailed at trial, or

alternatively to pay the funds to WMT and enter into an agreement that the funds would be

immediately discharged and returned to Plaintiff if she was successful on her claims at trial. See

Exhibit 6, p. 4, Email dated Dec. 9, 2020. The undersigned responded that those proposals were

not sufficient since WMT was entitled to immediate payment of the costs awarded to it and due

by law. After a series of communications regarding the payment of costs, Plaintiff’s counsel

finally agreed to pay them: “We will just pay it, and get it back when we win. Please forward me

wire instructions for payment.” See Ex. 6, p. 2, Email dated Dec. 9, 2020. The instructions for

payment to the undersigned’s firm trust account were then sent to Plaintiff’s counsel twice. See

Exhibit 7, pp. 4, 9, Emails dated Dec. 9, 2020 and Dec. 17, 2020. Further, when WMT’s

counsel briefly asked Plaintiff’s counsel to await confirmation of whether the payment should be

made by check or wire payment, Plaintiff’s counsel responded “Ok – no problem, let me know.”

See Exhibit 6, p. 1, Email dated Dec. 9, 2020. There was never any indication in this exchange

that Plaintiff’s counsel did not intend to go through with the payment as she agreed. However,

Plaintiff’s counsel failed to make payment for nearly a week after again agreeing to do so on

December 9, 2020.

        On December 15th, counsel for WMT asked for an update on the status of the payment,

and Plaintiff’s counsel responded: “We can wire the process [sic] to the individuals. We will

need to cut a check to REJ. I’m waiting on funds before I can forward.”1 See Ex. 7 pp. 6-7, Email

dated Dec. 15, 2020 (emphasis added). Finding the email response a bit obtuse, WMT’s counsel


1
 Not only did Plaintiff agree to wire funds to the undersigned’s trust account on more than one occasion, but she
agreed in this December 15th correspondence to wire the funds to the bank accounts for the individuals (the owners
of REJ Properties, Inc., Greg Walters and Thomas Meyer). After agreeing to wire payment to Walters and Meyer,
Plaintiff’s counsel then refused to do so.

                                                        5
                                                                                                          312227.1
    Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 6 of 15




sent several additional emails asking for clarification as to how and when Plaintiff’s counsel

intended to make the payment, again requesting that the funds be wired to its firm trust account.

See Ex. 7 pp. 1-5, Emails dated Dec. 15, 2020 and Dec. 17, 2020. Despite the confusion,

Plaintiff’s counsel nevertheless indicated that payment was imminent by the statement that she

was awaiting funding before making payment. When Plaintiff’s counsel did not further respond,

counsel for WMT determined that they should call her to discuss. Plaintiff’s counsel did not

return several attempts to reach her by phone.

       Then, WMT’s counsel attempted to resume email discussion with Plaintiff’s counsel. Her

response was that she must obtain a Form W-9 for payment to REJ Properties, Inc., despite

several clarifications from WMT’s counsel that the payment was to be wired to the law firm for

WMT’s counsel as previously discussed. See Ex. 7, pp. 3-5, Emails dated Dec. 15, 2020 and

Dec. 17, 2020. Plaintiff’s counsel responded that she was required to send a paper check and

requested an EIN or W-9 so the check could be issued. The undersigned, now believing that

Plaintiff’s counsel would issue a check to the undersigned’s firm, sent her the firm’s EIN and W-

9 Form and asked that the check be written to the firm and hand delivered or sent via Federal

Express. Plaintiff’s counsel then responded that she was issuing the check to REJ Properties, Inc.

and needed its EIN or W-9.

       After insisting that she would now only issue a paper check to REJ Properties, Inc. and

would not wire the funds or issue a paper check to WMT’s counsel’s firm as she had previously

agreed to do, WMT’s counsel stated the obvious fact, known to Plaintiff’s counsel, that REJ

Properties, Inc. was no longer an active business entity and a check in its name could not be

negotiated and again instructed that payment be sent to counsel for WMT’s firm trust account.

See Ex. 7 p. 1, Email dated Dec. 17, 2020. At that point, WMT’s counsel noted that if the delay



                                                 6
                                                                                           312227.1
     Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 7 of 15




tactics continued, they would bring the issue to the Court’s attention. Plaintiff’s counsel’s

response via email was that she would need to further consider the issue, and if the undersigned

wanted to get the Court involved that was fine because she would like the Court to understand

the issue. See Ex. 7, p. 1, Email dated Dec. 17, 2020. The undersigned responded that they did

not know what the “issue” was since the check could simply be written to their firm, and

requested Plaintiff’s counsel’s cell phone number since calls to her office had not been returned.

See Ex. 7, p. 1, Email dated Dec. 17, 2020. There was no response.

         Seeing that no progress was being made in their attempts to reason with Plaintiff’s

counsel, WMT’s counsel then called Plaintiff’s counsel on December 17, 2020 using a cell

phone number they located. During that call, Plaintiff’s counsel was combative and continued in

her pattern of creating excuses regarding why Plaintiff should not or could not be required to pay

the cost award. She claimed that payment of costs to REJ Properties, Inc. would be improper

given the fact that the company was dissolved by its two owners, Greg Walters and Thomas

Meyer, several years ago, and that this raised an issue of whether she would be able to collect

any judgment in her client’s favor against REJ Properties, Inc., which she falsely labeled a

“defunct entity.” WMT’s counsel stated there was absolutely no legal basis for Plaintiff to

withhold payment of the costs on that basis, that recovery on a hypothetical future judgment was

not relevant to the issue at hand, and that Plaintiff’s counsel was effectively holding the funds

“hostage” until her retaliation claim was tried.2                  Again, WMT’s counsel referenced the

alternative payment arrangements it had previously suggested of wiring payment directly to the

individuals or to their firm trust account, both of which Plaintiff had agreed to do. Plaintiff’s

counsel tellingly responded: “Well I don’t want to pay it and I don’t think I have to pay it.”


2
 The undersigned explained to Plaintiff’s counsel that even if Plaintiff were to prevail, recovery of her costs was a
separate issue for another day and was speculative.

                                                          7
                                                                                                               312227.1
      Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 8 of 15




WMT’s counsel stated that they would be forced to pursue motion practice in light of her

repeated failures and refusal to pay the costs awarded and owed by law. Plaintiff’s counsel

sarcastically responded “That sounds good. Thank you.”


II.      LAW AND ARGUMENT

         At various points throughout the written and verbal exchanges between counsel for WMT

and Plaintiff summarized above and set out in the emails, Plaintiff’s counsel has offered a myriad

of excuses for non-payment of the final, affirmed cost award, including that: (1) costs are not

owed because Plaintiff’s appeal was “successful”; (2) costs are not appropriate because she

believes Plaintiff will recover her costs when a verdict is rendered in her favor at trial; (3) the

Fifth Circuit awarded Plaintiff appeal costs3; (4) Plaintiff’s counsel was waiting on funds before

she could issue payment; and (5) Plaintiff cannot pay the costs because REJ Properties, Inc. is no

longer an active corporate entity. None of these are acceptable reasons to refuse payment of a

final, unopposed, confirmed cost award to the prevailing party, WMT.

      A. The Bill of Costs is a final, unappealable Judgment of this Court.

         The Bill of Costs entered by this Court on August 8, 2019 made $10,210.55 in costs a

part of the Final Judgment entered against Plaintiff on June 3, 2019 (R. Doc. 187). Plaintiff failed

to challenge these awarded costs multiple times.

         First, Plaintiff failed to oppose the Motion to Tax Costs filed by Defendant. Second,

under Fed. R. Civ. P. 54(d)(1) Plaintiff had the right to request by motion that this Court review

the costs taxed against her within seven days of the taxation of those costs. Plaintiff completely

3
  Although the Fifth Circuit awarded appeal costs to Badgerow, no such costs were actually taxed against WMT
because Plaintiff failed to file any bill of costs with the Court of Appeals as required by Fed. R. App. P. 39(d)(1): “A
party who wants costs taxed must—within 14 days after entry of judgment—file with the circuit clerk and serve an
itemized and verified bill of costs.” Even if Plaintiff had filed the required bill of costs with the Fifth Circuit Clerk
of Court, any cost award issued by the Court of Appeals would have been entirely separate from the costs awarded
by this Court to WMT as the prevailing party.

                                                           8
                                                                                                                 312227.1
     Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 9 of 15




failed to utilize either procedural vehicle in this Court. Appellate courts have recognized that a

party’s failure to seek review of the taxation by the district court prevents that party from seeking

review of the taxation of costs for the first time on appeal. Marceaux v. Lafayette City-Par.

Consol. Gov't, 614 F. App'x 705, 710 (5th Cir. 2015) (“The plaintiffs appeal the order taxing

costs and assessing attorney's fees, but they failed to oppose the motion in the district court, and

a party may not oppose a request for costs and fees for the first time on appeal.”). Thus, the Bill

of Costs has been a final, unappealable Judgment since August 15, 2019, when Plaintiff’s time to

seek review of the Bill of Costs expired. Based on this failure alone, no legal basis exists to

oppose or withhold payment of the past-due-and-owing costs since there is no procedure or

method by which Plaintiff could possibly have such cost award altered or overturned.

         Plaintiff’s counsel has made numerous illogical and untrue statements to WMT’s counsel

that the cost award is somehow nullified by the Fifth Circuit’s partial reversal, which had nothing

to do with the cost assessment, and the appellate court in fact stated as much in its Opinion in

noting that Badgerow had failed to even address the costs issue in her briefing.4 Badgerow, 974

F.3d at 616 n.5. As there is no legitimate argument for Plaintiff to continue delaying payment of

costs that are due by law, this Court should grant this Motion to Enforce and require Plaintiff to

pay all costs expended by WMT in filing this Motion, plus judicial interest as discussed herein.




4
 To the extent there is a need for any further discussion on this point, Badgerow’s failure to brief the costs issue on
appeal clearly constituted an abandonment of that issue. See, e.g., Bernegger v. Dep't of Revenue, 785 F. App'x 209,
211 (5th Cir. 2019) (“Bernegger also mentions, in passing, that the district court should have allowed him to amend
his complaint to allege that CPI had been issued a use-tax exemption certificate. Bernegger does not cite any
authority to support his argument. Therefore, this argument is abandoned.”); In re Deepwater Horizon, 819 F.3d
190, 194 (5th Cir. 2016) (“We thus do not consider whether the district court should have extended the time for
Mason to opt out, as we find any argument on this issue abandoned through inadequate briefing.”); United States v.
Ballard, 779 F.2d 287, 295 (5th Cir. 1986) (“Because Ballard has offered only a bare listing of alleged grounds for a
new trial, without citing supporting authorities or references to the record, these claims are considered abandoned on
appeal. Notice pleading does not suffice for appellate briefs.”) (emphasis added).

                                                          9
                                                                                                               312227.1
   Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 10 of 15




    B. Defendant is the Prevailing Party for Cost Purposes Regardless of the Partial
       Reversal by the Fifth Circuit.

        Rule 54 mandates the award of costs to the prevailing party. At the time of the taxation of

costs, WMT was the prevailing party because this Court granted its Motion for Summary

Judgment in full, dismissing all of Plaintiff’s claims with prejudice. (R. Doc. 159, 160). The

Fifth Circuit’s subsequent reversal on a single claim does not merit a change in Defendant’s

status as the prevailing party, as the Fifth Circuit has consistently held that a party need not

prevail on all of the issues to justify an award of costs. For example, in Studiengesellschaft Kohle

mbH v. Eastman Kodak Co., 713 F.2d 128, 131 (5th Cir. 1983), the Fifth Circuit held that the

determination of whether a party is the prevailing party “requires that the extent of a litigant's

success be viewed in light of the entire litigation” and that there is no “numerical formula” used

by courts to apportion costs in relation to the extent of the litigant's success on all claims. Id. at

131-32. In that case, the Fifth Circuit ultimately held that the Defendant was the prevailing party,

even though it did not defeat all of plaintiff’s claims. Id. More recently, the Fifth Circuit made a

similar determination in Miraglia v. Board of Supervisors of Louisiana State Museum, 901 F.3d

565, 570 (5th Cir. 2018), holding that the plaintiff “failed to prove a necessary element for

monetary damages, so we reverse and render judgment on that claim in favor of the Museum”

but went on to state that “[h]e is still a prevailing party, however, and thus we affirm the district

court's grant of attorneys' fees.”

        Based on this Fifth Circuit precedent, the reversal of a single claim does not alter

Defendant’s status as the prevailing party. The reversal and remand of one claim is not a basis

for Defendant to no longer be considered the prevailing party entitled to its costs awarded

pursuant to a final Judgment/Bill of Costs that was unopposed, not the subject of a motion for

review, and not briefed to the Fifth Circuit.


                                                 10
                                                                                               312227.1
      Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 11 of 15




           Plaintiff has produced no authority, despite requests from the undersigned prior to the

filing of this Motion, holding that she may avoid payment of an unopposed and final cost award

if the appellate court reverses one of the district court’s findings resulting in the remand of a

single claim for further proceedings. Defendant overwhelmingly prevailed on the vast majority

of the claims raised by Plaintiff, which is sufficient for it to be the prevailing party, as

established by Fifth Circuit jurisprudence. Thus, this Court should enforce its cost award in the

full amount against Plaintiff and order that such costs be paid immediately by Plaintiff, along

with the judicial interest legally due.

       C. WMT is entitled to post-judgment interest accruing from the date of the final
          Judgment.

           In addition to the $10,210.55 in costs initially taxed against the Plaintiff on August 8,

2019, Defendant is entitled to post-judgment interest beginning from the date this Court issued

its Final Judgment against Plaintiff on June 3, 2019, pursuant to 28 U.S.C. § 1961 as a money

judgment.5 Costs awarded to a prevailing party pursuant to a judgment are subject to interest

under 28 U.S.C. § 1961. See Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 331 (5th

Cir. 1995); Forrest v. Dynamic Sec., Inc., No. CIV.A.00-3423, 2002 WL 31256202, at *5 (E.D.

La. Oct. 4, 2002). The Fifth Circuit and this Court have repeatedly held that the calculation of

post-judgment interest begins from the date of the judgment on the merits. In Louisiana Power &

Light Co. v. Kellstrom, 50 F.3d 319, 331 (5th Cir. 1995), the Fifth Circuit held that “the district

court did not err in awarding post-judgment interest from the date of the judgment on the

merits.” (reaffirming Copper Liquor, Inc. v. Adolph Coors Co., 701 F.2d 542 (5th Cir.1983),

overruled on other grounds by J.T. Gibbons, Inc. v. Crawford Fitting Co., 790 F.2d 1193 (5th

Cir. 1986)).

5
    The Bill of Costs was incorporated into the June 3, 2019 Final Judgment of this Court. Exhibit A.

                                                           11
                                                                                                        312227.1
    Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 12 of 15




         The Kellstrom Court cited to Copper Liquor, stating:

         The relevant judgment for purposes of determining when interest begins to run is
         the judgment establishing the right to fees or costs, as the case may be. . . . If, as
         in the usual course, the amount of costs is later determined by the clerk, interest
         will nonetheless run from the date of the judgment allowing costs either
         expressly or by legal implication.

Id. at 331–32. (emphasis added); see also Hollybrook Cottonseed Processing, LLC, v. Am.

Guarantee & Liab. Ins. Co., 662 F. App'x 282, 287 (5th Cir. 2016) (granting interest from date

of judgment on the merits; Morris v. Lee, No. CIV.A. 98-1656, 2003 WL 21146807, at *10 (E.D.

La. May 15, 2003) (same); Forrest v. Dynamic Sec., Inc., No. CIV.A.00-3423, 2002 WL

31256202, at *5 (E.D. La. Oct. 4, 2002) (same, citing Kellstrom). Based on this consistent

jurisprudence, this Court should order and calculate interest from June 3, 2019, the date of the

Final Judgment on the merits, which gave Defendant the legal right to costs pursuant to Rule

54(d). Such interest should be fixed from June 3, 2019 to run through the date of submission of

this Motion, which is January 20, 2021, or the date of this Court’s Order enforcing its cost

award, at this Court’s discretion.6

    D. Plaintiff’s deceptive tactics and blatant disregard for this Court’s Judgment merit
       sanctions.

         Pursuant to 18 U.S.C. § 401: “A court of the United States shall have power to punish by

fine or imprisonment, or both, at its discretion, such contempt of its authority, and none other, as

. . . (3) Disobedience or resistance to its lawful writ, process, order, rule, decree, or command.”

Furthermore, federal courts have inherent power to impose sanctions for abuse of the judicial




6
  WMT leaves it to this Court to determine the amount of interest due as it is uncertain what date the Court will
select to run the interest through and what rate it will utilize. However, WMT notes that under 28 U.S.C. § 1961(a),
interest on a money judgment in a civil case “shall be calculated from the date of the entry of the judgment, at a rate
equal to the weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors of the
Federal Reserve System, for the calendar week preceding the date of the judgment.”

                                                         12
                                                                                                               312227.1
    Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 13 of 15




process. Chambers v. NASCO, Inc., 501 U.S. 32, 43–44 (1991); Howard v. St. Germain, 599

F.3d 455, 458 (5th Cir. 2010). Here, an award of sanctions is appropriate.7

         The history of communications summarized above and set out in the attached letters and

emails clearly demonstrate that Plaintiff and her counsel have been playing games and

purposefully resisting the payment of the costs awarded by this Court without justification. Each

time Plaintiff was asked to provide a legal basis for non-payment, she came up with a new

illogical and frivolous explanation. However, her real motivation was laid bare in the December

17th phone conversation when Plaintiff’s counsel let slip that she simply does not want to pay

the costs and will not pay unless the Court requires her to do so. So now WMT is requesting that

the Court require payment of the costs awarded plus interest.

         There is no reason why Plaintiff’s counsel could not simply have wired the funds or

issued a check to WMT’s counsel’s firm as requested, as parties frequently do during litigation

including the settlement of claims. In fact, this is exactly what Plaintiff’s counsel agreed to do

when she asked the undersigned to provide her with the wire payment information, leading the

undersigned to believe the funds would be wired to their firm trust account. Moreover, she

stated in a later email that she could wire the proceeds to the individuals but then immediately

retracted that mode of payment and insisted that a paper check to REJ Properties, Inc. was the

only available method of payment under the law, without citing any legal authority for that

contention. Plaintiff’s counsel’s most recent insistence that she can only issue a check to REJ

Properties, Inc. is clearly part of the plan to further delay payment of the cost award. Plaintiff’s

counsel’s statements and positions regarding the cost award are a blatant disregard of this

7
  The undersigned notes that this is not the first occasion during the course of this litigation and a related state court
action when Plaintiff and her counsel have forced the undersigned into a position where attorney’s fees are sought as
a measure of last resort. Previously such motions have been filed after failed attempts to negotiate in good faith on
issues related to frivolous motion practice, clear violations of procedural and evidentiary rules, and vexatious tactics
related to pursuing already dismissed claims.

                                                           13
                                                                                                                  312227.1
   Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 14 of 15




Court’s final Judgment and the certified Bill of Costs. Defendant must now request that this

Court step in and require Plaintiff to pay the costs taxed against her on August 8, 2019, as well as

all interest, attorney’s fees, costs, and any other remedy allowed under the law as sanctions for

Plaintiff’s flouting of this Court’s authority.

        Plaintiff and her counsel have promised to pay the costs due on at least five occasions:

(1) during the status conference with this Court on December 3, 2020 when Plaintiff counsel

stated that they were willing to pay the cost award; (2) when Plaintiff counsel emailed on

December 9, 2020 that “We will just pay it, and get it back when we win. Please forward wire

instructions for payment.” ; (3) when Plaintiff counsel said “ok – no problem, just let me know”

whether payment should be made by wire to the undersigned’s trust account or by a check; (4)

when Plaintiff’s counsel emailed on December 15, 2020 that they could wire the proceeds to the

individuals and were awaiting funding; and (5) when Plaintiff counsel stated that a paper check

was required and all she needed was a W-9 form or EIN number to cut a check. There is no

doubt that the award was final and due and should have been paid after the Fifth Circuit issued

its mandate and that this disingenuous, diversionary and dilatory behavior warrants sanctions as

it has caused WMT to incur additional time, attorney’s fees and costs to move to have this Court

order paid what should have been paid once the costs were assessed and not objected to by

Plaintiff at the district court level before Plaintiff even filed her Notice of Appeal. Further, these

antics by Plaintiff and her counsel have resulted in a waste of this Court’s time, energy, and

judicial resources. This Court should not have to tell a party to pay an unopposed cost award that

formed part of its final Judgment.

        Although it is within this Court’s discretion to determine and award sanctions for this

deliberate, defiant behavior, WMT suggests that an appropriate sanction for Plaintiff’s and her



                                                  14
                                                                                               312227.1
   Case 2:17-cv-09492-JCZ-DPC Document 214-1 Filed 12/31/20 Page 15 of 15




counsel’s purposeful delay tactics and absolute disregard for the Court’s Judgment assessing

costs would be an award of WMT’s reasonable attorney’s fees incurred in pursuing this Motion,

including the time spent communicating with Plaintiff’s counsel to demand payment of the costs

and drafting and filing this Motion, as well as any further briefing and any oral argument or

hearing deemed necessary by this Court.

       For the foregoing reasons, REJ Properties, Inc. respectfully requests that this Court grant

its Motion and issue an Order enforcing its June 3, 2019 Judgment and the certified Bill of Costs

in the amount of $10,210.55 plus judicial interest to be determined by the Clerk of Court. WMT

also asks that this Court assess as sanctions against Plaintiff and her counsel the attorney’s fees

and costs incurred by WMT and order any other relief or sanctions this Court deems necessary

and appropriate under the circumstances for Plaintiff and her counsel’s recalcitrant behavior.




                                             Respectfully submitted:
                                             BREAZEALE, SACHSE & WILSON, L.L.P.

                                       By: /s/ Eve B. Masinter
                                           E. FREDRICK PREIS, JR. (LA BAR #10704)
                                           EVE B. MASINTER (LA BAR #1218), T.A.
                                           MATTHEW M. MCCLUER (LA BAR #33970)
                                           First Bank & Trust Tower, Suite 1500
                                           909 Poydras Street
                                           New Orleans, LA 70112-4004
                                           Telephone: (504) 619-1800
                                           Fax: (504) 617-7928
                                           Email: Fred.Preis@bswllp.com
                                           Email: Eve.Masinter@bswllp.com
                                           Email: Matthew.McCluer@bswllp.com
                                           Attorneys for REJ Properties, Inc. d/b/a Walters,
                                           Meyer, Trosclair & Associates




                                                15
                                                                                            312227.1
